Exhibit 3(ii) BIO-MATRIX SCIENTIFIC GROUP, INC. GENERAL BY-LAWS AMENDED AND RESTATED AS OF January 1 , 2010 AMENDED AND RESTATED BY-LAWS OF BIO-MATRIX SCIENTIFIC GROUP, INC. ARTICLE I OFFICES Section 1. Offices. The Corporation may have offices at suchplaces, both within and without the State of Delaware, as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II STOCKHOLDERS Section 1. Place of Meeting. Meetings of stockholders may be held at such place, either within or without the State of Delaware, as may be designated by the Board of Directors. If no designation is made, the place of the meeting shall be the principal office of the Corporation. Section 2. Annual Meeting. The annual meeting of the stockholders shall be held at such date and time as may be fixed by resolution of the Board of Directors. Section 3. Special Meetings. Special meetings of the stockholders may be called by the Chairman of the Board or a majority of the Board of Directors. Section 4. Notice.
